OPINION ON REMAND
PER CURIAM.
A jury convicted appellant of attempted aggravated sexual assault of a child under 14 years old and assessed his punishment at the maximum allowed, twenty years’ confinement in the Institutional Division of the Texas Department of Criminal Justice and a fine of $10,000. This court, in an unpublished opinion, affirmed the trial court. The court of criminal appeals, in an unpublished opinion, vacated the judgment of this court and remanded the cause for reconsideration in the light of Grunsfeld v. State, 843 S.W.2d 521 (Tex.Crim.App.1992).
During the punishment stage of the trial, two unadjudicated extraneous offenses were admitted. Both of these involved sexual assaults on young males. Under Grunsfeld, this was error. In light of the following factors, (a) the extraneous offenses were of a similar nature, (b) the *824extraneous offenses were more serious than the offense in chief, (c) the offenses were argued by the state and (d) the maximum punishment was assessed, we are unable to find, beyond a reasonable doubt, that the erroneous admission of the extraneous offenses made no contribution to the punishment. Tex.R.App.P. 81(b)(2). Consequently, we reverse and remand for a new hearing on punishment.
REVERSED AND REMANDED.